Citation Nr: 0843398	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-13 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

(The decision below addresses the veteran's claim of service 
connection for hypertension.  The claims of service 
connection for hearing loss and tinnitus are addressed in the 
remand that follows the Board's decision.)


FINDING OF FACT

The veteran does not have hypertension that is attributable 
to his active military service.


CONCLUSION OF LAW

The veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim of service 
connection for hypertension has been accomplished.  Through a 
February 2004 notice letter, the RO notified the veteran and 
his representative of the information and evidence needed to 
substantiate his claim of service connection.  While the 
notice did not refer to criteria for assigning disability 
ratings or effective dates, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), neither of these questions is now 
before the Board.

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of the hypertension issue for further 
notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claim of service connection for hypertension.  The veteran's 
service medical records have been obtained and associated 
with the claims file, as have treatment records from private 
treatment providers identified by the veteran.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
hypertension claim that need to be obtained.  Thus, VA has 
properly assisted the veteran in obtaining any relevant 
evidence.

Although a VA examination was not provided in connection with 
this claim, one is not necessary to decide the claim.  As 
detailed in the analysis section, because the information and 
evidence does not establish that the veteran suffered an 
event, injury, or disease in service, and because the 
evidence does not indicate that the veteran's hypertension 
may be associated with his military service, the Board finds 
that a medical examination is not warranted.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, such as hypertension, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The veteran asserts that his hypertension had its onset 
during military service.  Thus, he contends that service 
connection is warranted.

A review of the post-service medical evidence reveals that 
the veteran has been diagnosed with hypertension.  He has 
received treatment for hypertension from B.Y., M.D, since at 
least 2002.  Additionally, a November 2001 record from a 
private ear, nose, and throat treatment provider indicated 
that the veteran has hypertension.  None of the private 
treatment providers have related the veteran's hypertension 
to his military service.

The veteran's service medical records are negative for 
treatment for, or a diagnosis of, hypertension or high blood 
pressure.  The veteran has not alleged that he was diagnosed 
with hypertension during service; rather, he has merely 
contended that his hypertension had its onset at that time.  
At his April 1953 entrance examination, the veteran had blood 
pressure of 130/70.  His blood pressure was 104/62 at his May 
1955 separation examination.  The objective medical evidence 
does not suggest that the veteran suffered an event, injury, 
or disease in service that could potentially be related to 
his current diagnosis of hypertension.  Significantly, in 
January 1959, the veteran underwent examination in 
conjunction with a National Guard enlistment.  Although a 
blood pressure reading was not documented at that time, in 
regards to his medical history, the veteran reported that he 
had never had high blood pressure.

In this case, the evidence indicates that the veteran has a 
current disability in hypertension.  However, the evidence 
does not show that the veteran's hypertension had its onset 
during active military service or is otherwise related to 
such service.  Without evidence of an in-service event, 
injury, or disease pertaining to the claim or competent 
medical nexus evidence relating the current disability to 
military service, service connection for hypertension is not 
warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Moreover, because the information and 
evidence of record only establishes the existence of a 
current disability and does not indicate that the disability 
may be associated with the veteran's service or establish 
that an event, injury, or disease occurred in service, a VA 
medical examination is not necessary to adjudicate the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Additionally, the Board notes that there is no objective 
evidence that hypertension manifested itself to a compensable 
degree within one year of the veteran's separation from 
active military service.  Hypertension was first noted in the 
veteran's medical records over 45 years after the veteran's 
separation from active service.  The records do not reflect a 
history of hypertension dating to May 1956 or earlier.  
Notably, the veteran indicated on the January 1959 National 
Guard examination that he never had high blood pressure.  
Thus, service connection is not warranted for hypertension on 
a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
with regard to his claim of service connection for 
hypertension.  While the Board does not doubt the sincerity 
of the veteran's belief that his disability is related to his 
time in service, as a lay person without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter-such as the etiology 
of a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for hypertension must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hypertension is denied.




REMAND

The Board finds that further development is warranted for the 
claims of service connection for hearing loss and tinnitus in 
the form of a VA medical examination and opinion.

The veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of his active military service.  
Specifically, he states that he was subjected to excessively 
loud noises during the performance of his duties as a crewman 
of an antiaircraft artillery unit when he served in the 
Korean War.  The veteran contends that any current hearing 
loss and tinnitus are related to the in-service noise 
exposure.

The veteran's service medical records are negative for 
treatment for, or a diagnosis of, hearing loss or tinnitus.  
Nevertheless, the veteran's service records show that he was 
a crewman who was assigned to Battery B of the 30th 
Antiaircraft Artillery Battalion.  He was also awarded the 
Korean Service Medal.  Given this information, the veteran 
was more likely than not subjected to loud noises during his 
military service.

Post-service medical records reflect that the veteran has 
been treated for hearing-related symptoms since at least 
October 1997.  He was also treated for problems relating to 
the ears in general since May 1988.  The private treatment 
providers have not commented on the origin of the veteran's 
symptoms, but the veteran maintains that he has experienced 
decreased hearing and ringing in his ears since his time in 
service.  The veteran is competent to attest to symptoms such 
as problems with hearing acuity and ringing in the ears.  In 
light of the evidence reflecting in-service noise exposure, 
current symptomatology, and an indication that the two may be 
related, the Board finds that a remand for a VA medical 
examination is warranted.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.

The veteran should therefore be scheduled for a VA 
audiological examination in order to determine whether he in 
fact has impaired hearing for VA purposes.  See 38 C.F.R. 
§ 3.385 (2008) (impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent).  
The existence of tinnitus should also be documented by the 
examination.

In addition to the audiological examination, a medical nexus 
opinion should be requested from the examiner in order to 
determine whether any identified hearing loss or tinnitus is 
related to the veteran's in-service noise exposure.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
audiological examination to determine the 
extent and etiology of any hearing loss 
and tinnitus.  (Advise the veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  All 
necessary tests and studies should be 
conducted.  The examiner should 
specifically indicate whether the veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or a speech recognition score 
using the Maryland CNC Test of less than 
94 percent).

With respect to any diagnosed hearing 
loss and tinnitus, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to the medical 
probabilities that any hearing loss or 
tinnitus is related to the veteran's 
active military service, to include the 
veteran's stated noise exposure in 
connection with his service in an 
antiaircraft artillery unit.  The 
examiner should also address the 
possibility of post-service onset.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  An opinion should be 
provided for each ear.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for hearing loss and tinnitus.  
If any benefit sought is not granted, 
furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


